Title: From George Washington to Major General Alexander McDougall, 6 March 1779
From: Washington, George
To: McDougall, Alexander


Dear Sir
Head Quarters Middle Brook 6th March 1779
Mr Laurance delivered me your estimate of the strength and position of the Enemy at New York and its dependencies. I have since been favd with yours of the 4th instant. I shall endeavour to reinforce your post by the time the nine months men are about leaving you, so that I hope the enemy will be disappointed should they have such intentions as have been communicated to you.

Since I sent up the arrangements of the other Massachusetts Regiments, I have recd that of the late Colo. Aldens which I inclose. The promotion of the 7th Captain, who will be Capt. Lieut. Jonas parker, is to take place on the 11th October 1778 as Major Whiting certifies which I suppose is right. The subalterns intitled to promotion by this move on the same day likewise. This arrangement has been made among the Officers themselves, and I imagine may be adopted, if none of the other Officers of the line have any objections to make. I am Dear Sir Your most obt Servt
Go: Washington
P.S. The bare suggestion of an attempt upon the posts in the Highlands (whether true or false) makes me extremely sollicitous to have the Works at West point pushed forward with all possible dispatch, tho’ it should occasion a delay of those at any other place (for between you and me) I fear the expence incurred in building a Bridge over Croton will avail us little, as the enemy will never suffer it to remain there if it is not well defended. The prospect of doing which under our circumstances, I fear is but slender. I therefore again repeat my wish that the whole attention in a manner may be turned to the defences at West Point—If there is no longer danger to be apprehended from the Frost, the Chain, I conceive, should be fixed. At all events every preparation should be making for it, and I would advise the Officers to keep no Baggage of value in the Neighbourhood of Peekskill, as their attention, should the enemy operate up the North River, must not be withdrawn from other objects to secure it.

Go: Washington
